Pratt, J.
Whether the engineer, after the discovery of the peril, used reasonable diligence to avert it, was a question properly submitted to the-jury, and their verdict must be controlling. The custom of the occupants of the houses abutting upon the track to cross at will was known to defendant, and was an element in the case that should have suggested a high degree of care, which the jury may have thought was not exercised by defendant. The youth of the person on the track, if it could be discerned by the engineer, might well affect his duty. All these considerations were present to the jury, and we cannot say their verdict was erroneous. The charge of the court was as favorable to defendant as the facts warranted, and no reason is shown to interfere with the judgment, which must be affirmed, with costs.